Citation Nr: 1503886	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  08-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for history of lattice degeneration and retinal detachment, right eye, status post-surgical repair.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a compensable rating for acute labyrinthitis with residual disequilibrium prior to September 13, 2012, and in excess of 30 percent from September 13, 2012.


REPRESENTATION

Appellant represented by:	Kimberly R. Dodson, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 

INTRODUCTION

The appellant served on active duty with the United States Army from November 1990 to May 1991 (Operation Desert Shield) and January 2003 to December 2003 (Operation Freedom).  He also had periods of active duty training with the Army National Guard to include from February 1975 to July 1975 and February 5, 2005, to February 19, 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2006 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for history of lattice degeneration and retinal detachment, right eye, status post surgical repair, and entitlement to a compensable rating for acute labyrinthitis with residual disequilibrium prior to September 13, 2012, and in excess of 30 percent from September 13, 2012, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Obstructive sleep apnea was first manifest during active duty.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board has considered this legislation with respect to the decision being decided below, but finds that, given the favorable action taken; no discussion of the VCAA at this point is required.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

The term "active military service" includes active duty, any period of active duty for training during (ADT or ACDUTRA or training) which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA or training) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Private medical records from Sleep/Wake Disorders Center in September 2000 show that the Veteran was being referred for evaluation for possible sleep apnea.  His complaints at that time included sleepiness, snoring and interruptions in breathing.  He was noted to have snored for "quite some time" with a recent worsening.  The impression was findings compatible with obstructive sleep apnea with loud snoring.  A sleep study was performed in October 2000 and the Veteran was diagnosed as having severe obstructive sleep apnea.  He began nasal CPAP treatment at that time.  

The Veteran reported at the September 2000 sleep study that he felt like his sleep problems had their onset while serving in Desert Storm/Shield (from November 1990 to May 1991).  In this regard, he said he had been snoring all his life, but he came back from Desert Storm with fatigue and decreased alertness.  He also said that daytime hypersomnolence began at this time.  He underwent a second sleep study in January 2007 at which time he again attributed his sleep problems to his service in Desert Storm.  

The Veteran similarly reported at a VA general examination in February 2006 that he felt tired and experienced excessive daytime sleepiness since around 1990 or 1991.  In diagnosing the Veteran as having sleep apnea, the examiner said that the Veteran had had sleep apnea symptoms since around 1990 or 1991.  

The Veteran is competent to report his observations, to include snoring, fatigue, and decreased alertness, as well and the onset of such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Moreover, the Board finds these assertions credible and free of conflicting evidence.  

Thus, despite there being no indication in the record that the Veteran sought treatment for sleep problems during his period of active duty service from November 1990 to May 1991, or at any point prior to September 2000, the evidence weighs in favor of granting this claim.  That is, the medical evidence containing a diagnosis of sleep apnea with the notation of symptoms dating back to 1990 or 1991, in addition to lay evidence sufficient to establish the onset of symptoms dating back to the Veteran's active duty service from November 1990 to May 1991, weighs in favor of granting the claim for service connection for sleep apnea.

In addition to claiming service connection for this disability on a direct basis, the Veteran has alternatively asserted that his sleep apnea is secondary to his service-connected PTSD.  However, as the Board presently finds that his sleep apnea began in service, a finding of secondary service connection is unnecessary. 

For these reasons, the Board finds that the weight of the evidence supports the conclusion that the Veteran's obstructive sleep apnea was incurred during service and service connection is therefore granted.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The appellant asserts that a period of ACDUTRA with the Army National Guard from February 5, 2005, to February 19, 2005, worsened his right eye condition due to the air pressure he experienced while on a ten hour airplane flight to Germany for training.  A service personnel record shows that he was ordered to active duty training in Germany for the above-noted period.  Also, a private preoperative note in December 2004 shows that he was scheduled to undergo right eye surgery that month due to a large retinal tear and vitreous hemorrhage. 

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's period of active duty) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that periods of ACDUTRA OR INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

Service connection is permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA. 38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  Also, the presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Here, service treatment records show that the appellant was treated for right eye redness and inflammation during his period of ACDUTRA in February 2005.  Additional evidence shows that he underwent right eye retinal detachment repair with silicone oil placement post active duty training in June 2005, and "YAG" posterior capsulotomy in November 2005.  This evidence, along with the appellant's assertions above, satisfies the low threshold standard for affording him a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In February 2006, the appellant was afforded a VA eye examination.  Unfortunately, the examination report is inadequate for rating purposes as it does not contain an etiological opinion.  This is despite a notation on the January 2006 examination request that the issue was being claimed on the basis of aggravation.  Accordingly, an addendum opinion must be obtained that contains an etiological opinion.  38 U.S.C.A. § 5103A(d).  Prior to scheduling the examination, an attempt must be made to obtain the actual surgical records identified above along with any outstanding pertinent treatment records.  38 U.S.C.A. § 5103A(b).

Lastly, as the RO pointed out in a May 2014 deferred rating decision, the appellant initiated an appeal of a July 2008 rating decision that granted service connection for acute labyrinthitis with residual disequilibrium and assigned a noncompensable rating.  He disagreed with the assigned rating.  See Notice of Disagreement (VA Form 9) received in July 2008.  The RO subsequently increased the rating to 30 percent, effective in September 2012.  See May 2014 rating decision.  Accordingly, as no Statement of the Case has been issued in this matter, the Board is obligated to remand this issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Based on the foregoing, the case is REMANDED for the following action:

1.  Obtain all relevant, outstanding medical records that pertain to the appellant's right eye disability, to include the December 2004, June 2005 and November 2005 operative reports.  All records obtained should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159 should be followed. 

2. After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the February 2006 examination by the same examiner or another examiner if he/she is not available.  The claims file and a copy of this remand should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner should provide an answer to the following question:

a. Is it at least as likely as not (50 percent probability or more) that the appellant's right eye disability was aggravated beyond its natural progression by his ACDUTRA service from February 5, 2005, to February 19, 2005.  The examiner should specifically comment on the appellant's assertion that the right eye disability was aggravated by the air pressure on a ten hour plane flight to Germany.  

b. If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for all opinions offered.

3.  Take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the appellant regarding the July 2008 rating decision that granted service connection for acute labyrinthitis with residual disequilibrium and assigned a noncompensable rating effective January, 3, 200.  Please note the subsequent assignment of a 30 percent rating effective September 13, 2012.  The appellant and his representative should be clearly advised of the need to file a timely substantive appeal in this matter if the appellant wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

4.  After ensuring all necessary development has been completed, readjudicate the appellant's claim for entitlement to service connection for history of lattice degeneration and retinal detachment, right eye, status post-surgical repair.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the appellant and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


